Title: Joseph C. Cabell to Thomas Jefferson, 25 January 1819
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond
25th Jan: 1819.
          
          The question on striking out the central College from the University Bill has just been taken in the Senate, and rejected by a vote of 16 to 7.
          
          And I am happy to inform you that immediately thereafter, the question was taken on the passage of the Bill, and that it passed by a vote of 22 to 1.
          I began to take some part in the discussion which has taken up all of Saturday & to-day; but in my first effort, the blood vessel which had broken within me, opened again, & I was compelled to abandon the attempt, by the d discovery that I was spitting blood. I am now under serious apprehensions on the score of my health. I have retired to Judge Coalter’s, where Mrs Cabell met me on yesterday. Should I not get better, I must withdraw to Williamsburg.
          Mr Watts voted for striking out the Central College. Mr Johnson made great exertions for to get the Bill amended: but we voted him  down very easily.
          
            Yours faithfully
            Joseph C. Cabell
          
        